Citation Nr: 0931058	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  09-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from July 1949 to 
December 1958, including service in Korea where he incurred a 
shrapnel wound of the right shoulder.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a July 
2007 rating decision issued by the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the appellant's claim of entitlement to 
special monthly compensation (SMC) based on the need for 
regular aid and attendance.

The appellant is currently in receipt of SMC at the 
housebound rate based on having a single service-connected 
disability rated as 100 percent disabling and additional 
service-connected disability independently rated at 60 
percent disabling.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  Thus, entitlement to SMC at the housebound rate 
is not an issue for consideration and the Board will consider 
entitlement to the greater benefit as listed on the title 
page.

The Board notes that the appellant's claims of entitlement to 
secondary service connection for a left hip fracture, claimed 
as due to the left knee disability, and his claim for an 
increased evaluation in excess of 20 percent for the left 
knee disability were denied in a rating decision issued in 
January 2009.  Notice of that denial was sent to the 
appellant in February 2009.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal of either one of those issues, 
the Board has not included them in its consideration of the 
matter on appeal.  See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C.A. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, and he is 
not institutionalized in a nursing home on account of 
physical or mental incapacity.  

2.  The appellant is currently service-connected for 
posttraumatic stress disorder (PTSD) (100 percent); a 
shrapnel wound of the right shoulder, Muscle Group I (30 
percent); the left foot, status post osteoplasty (20 
percent); left knee arthritis (20 percent); a right shoulder 
scar (zero percent); and malaria (zero percent).  

3.  The appellant is currently in receipt of SMC at the 
housebound rate based on having a single service-connected 
disability rated as 100 percent disabling and additional 
service-connected disability independently rated at 60 
percent disabling.

4.  The appellant's service-connected disabilities, when 
considered in conjunction with each other, do not result in 
his inability to care for any of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation (SMC) based 
upon the appellant's need for the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. § 1114 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350(b), 3.351, 
3.352(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
March 2008.  In any case, as the appellant's claim is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of benefits are not 
relevant.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
its June 2007 letter (prior to the July 2007 rating 
decision), the RO notified the appellant that he needed to 
demonstrate that he required the aid of another person to 
perform the personal functions required for everyday living 
due to service-connected disability or that he had bilateral 
vision of 5/200 or less.  See Vazquez-Flores, 22 Vet. App. 37 
(2008).

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the June 2007 VA 
letter.  That letter provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to SMC - e.g., medical and hospitalization 
records and employer records.  See Vazquez-Flores, 22 Vet. 
App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.  In this regard, the 
Board observes that, although the Supreme Court reversed the 
presumptive prejudice framework set forth in Sanders, it did 
not find fault with the analysis for determining whether a 
VCAA notice error affected the essential fairness of the 
adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error 
did not affect the essential fairness of the adjudication by 
showing that the essential purpose of the notice was not 
frustrated.  See Sanders, 487 F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an SMC claim based on notice that was 
provided to the appellant during the course of his appeal.  
Specifically, in the March 2009 Statement of the Case (SOC), 
the appellant was advised of the principles that govern VA's 
duties to notify and assist under 38 C.F.R. § 3.159 such that 
he could have been expected to understand the types of 
evidence that he should submit, or request that VA obtain, in 
order to substantiate his claim.

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, which demonstrated the 
impact his service-connected disabilities have on his 
activities of daily living.  Specifically, the appellant 
sought reports (Medical Statement for Consideration of Aid 
and Attendance) from his VA and private physicians which were 
submitted in June 2007, and January 2008.  In addition, the 
appellant contends that he requires another person to help 
him in all needs of his life - thus he has referenced the 
specific criteria found in the applicable regulation in his 
argument to the Board.

In this case, even if the VCAA letter sent to the appellant 
did not satisfy all the requirements of Vazquez-Flores 
(creating a presumption of prejudice), such presumption has 
been overcome.  For the reasons discussed below, the error 
did not affect the essential fairness of the adjudication.

The Board finds that any notice error(s), such as the 
provision of notice after the initial AOJ decision was 
rendered, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish entitlement to SMC 
from the notice letters sent to him by the RO and from the 
March 2009 Statement of the Case (SOC).  In particular, the 
June 2007 letter informed the appellant of the need to submit 
evidence that his disability caused him to need the aid of 
another person.  The letter also notified the appellant that 
he should inform the RO about treatment at VA and private 
facilities.  The appellant was informed of the regulatory 
requirements for SMC in the rating decision and in the SOC.  
The March 2008 VA letter informed the appellant that ratings 
from zero to 100 percent are assigned to disabilities and 
provided additional examples of pertinent evidence he could 
submit.

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his SMC claim.

Although complete notice may not have been sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his SMC claim 
and given ample time to respond.  The information submitted 
by the appellant exemplifies the appellant's knowledge of 
what he had to demonstrate in order to acquire SMC.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the notice 
error(s) did not affect the essential fairness of the 
adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his SMC claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  Thus, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
VA examinations.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.   The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
The appellant was provided with notice as to the medical 
evidence needed for SMC, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the SMC claim addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant is currently service-connected for PTSD (100 
percent); a shrapnel wound of the right shoulder, Muscle 
Group I (30 percent); the left foot, status post osteoplasty 
(20 percent); left knee arthritis (20 percent); a right 
shoulder scar (zero percent); and malaria (zero percent).  

In addition, the appellant is currently in receipt of SMC at 
the housebound rate based on having a single service-
connected disability rated as 100 percent disabling and 
additional service-connected disability independently rated 
at 60 percent disabling.  See 38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).  Thus, entitlement to SMC at the 
housebound rate is not an issue for consideration.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in May 2008, and January 2009; in the reports of VA 
medical treatment rendered between October 2007 and April 
2009; in the reports of private medical treatment rendered in 
November 2007; in the medical statements to show need for aid 
and attendance from VA and private physicians submitted in 
June 2007, and January 2008; and in the written statements 
submitted by the appellant.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

If a veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both feet, 
or of one hand and one foot, or is blind in both eyes, with 
5/200 visual acuity or less, or is permanently bedridden or 
so helpless as to be in need of regular aid and attendance, 
special monthly compensation is payable.  38 U.S.C.A. 
§ 1114(l).  The evidence does not reveal that the appellant 
is a patient in a nursing home or that he is blind or nearly 
blind for special monthly compensation purposes, nor has the 
appellant asserted that he meets these criteria.  The 
evidence as a whole demonstrates that he is able to see and 
that he is able to leave his house, as well as move around in 
his house.  However, it remains for consideration whether the 
evidence of record establishes a factual need for aid and 
attendance.  38 C.F.R. § 3.351(c)(3).

In making such determinations, consideration is given to such 
conditions as: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

In the June 2007 Medical Statement for Consideration of Aid 
and Attendance from the appellant's VA physician, the doctor 
listed diagnoses of chronic severe (intractable) lower back 
pain, lumbar spondylosis, chronic obstructive pulmonary 
disease (COPD) and hypertension; however, none of these 
conditions is service-connected.  The doctor described the 
appellant as using a cane to walk and as being housebound.  
The appellant was said to be able to feed himself and to be 
able to care for the needs of nature.  He was described as 
needing the assistance of another to bathe and tend to other 
hygiene needs.  The appellant's left eye corrected vision was 
20/20 and his right eye corrected vision was 20/200.  The 
appellant was said to be unable to drive and to need 
assistance in leaving the home.  The doctor stated that the 
appellant had chronic severe pain and that he could not 
perform many activities of daily living (ADLs).  Again, this 
assessment was made in connection with non-service-connected 
conditions.

Review of the private medical treatment records, dated in 
November 2007, reveals that the appellant had fallen and 
fractured his left hip that same month.  He was hospitalized 
and underwent surgery to repair that injury.  Current 
conditions and co-morbidities were listed as a pulmonary 
nodule; COPD with pneumonia; leukocytosis; anemia; atrial 
fibrillation; and congestive heart failure.  The 
rehabilitation consultation history and physical report 
states that the appellant, prior to his hospitalization, 
ambulated without assistive devices, although he was noted to 
use a brace on his left knee.  He was able to dress himself 
and bathe himself and he was still driving a car.  The 
appellant was described as being active in his community 
prior to his hospitalization and as living independently at 
home and taking care of his ADLs without assistive devices.  
The left hip, the left knee and the left ankle were said to 
be rehabilitation problems because the conditions affected 
the appellant's ability to ambulate, transfer and perform 
ADLs.  By the end of November 2007, the appellant was able to 
ambulate cautiously.

In the January 2008 Medical Statement for Consideration of 
Aid and Attendance from the appellant's private physician, 
the doctor listed a diagnosis of a fracture of the left 
femoral neck, status post surgery.  The doctor described the 
appellant as able perform the following daily living 
activities without the assistance of another person o the use 
of mechanical aids: drive a car; walk (briefly); travel; care 
for needs of nature; feed himself; dress himself; bathe 
himself; get out of bed; remain out of bed all day; and get 
out of doors.  The doctor stated that the appellant was not 
in an institution and that the appellant was able to undress 
and dress for the examination without help.

The appellant underwent a VA medical examination in May 2008; 
the examiner reviewed the appellant's medical records.  The 
appellant reported intermittent and frequent use of a cane 
and a knee brace.  He complained that his knee gave way, but 
denied experiencing episodes of subluxation or dislocation.  
He also denied instability of the knee, locking episodes, 
weakness and effusions.  The appellant reported pain, 
stiffness and limitation of motion.  On physical examination, 
the appellant's gait was antalgic and he had poor propulsion.  
Left knee range of motion was from zero to 120 degrees, with 
pain from 70 degrees onward.  There was no additional 
limitation of motion, or incoordination, weakness, fatigue or 
lack of endurance, on repetitive use.  The examiner observed 
crepitus, tenderness, painful movement and grinding, but did 
not find any instability.  Lachman and McMurray testing were 
negative.  The knees were stable.  Motor strength was 5/5 in 
all four extremities.  Radiographic examination of the left 
knee revealed minimal degenerative joint disease (DJD).  The 
examiner concluded that the appellant's left knee would cause 
moderate problems with chores, shopping, recreation and 
traveling and mild problems with bathing, dressing, toileting 
and grooming.  There were no problems with feeding.

Review of the appellant's VA treatment records indicates that 
the appellant complained of continued low back pain in 
October 2007, and that he reported continued pain in his 
knees, back and shoulders in March 2008.  In September 2008, 
the appellant reported continued pain in his left hip, as 
well as bilateral knee pain he said was getting worse.  He 
was seen in the orthopedic clinic in October 2008.  At that 
time, the appellant complained of left knee pain such that h 
was unable to bear full weight on the knee.  The doctor noted 
that the appellant had other diagnoses of coronary artery 
disease, atrial fibrillation, COPD and emphysema.  On 
physical examination, the left knee extensor and flexors were 
3+/5.  Range of motion was within normal limits.  There was 
no laxity with varus-valgus testing or with anterior and 
posterior drawer testing.  The McMurray test was negative.  
There was joint line tenderness, but no subluxation or 
malpositioning of the patella.  The appellant received a 
steroid shot with immediate relief.  Later that month, the 
appellant reported that he had not had any new problems.  He 
continued to complain of severe pain in his left hip and 
lower back.  He was noted to now be able to manage a walker.  
A January 2009 primary care clinic note indicates that the 
appellant was seen for follow-up for his chronic severe pain 
(low back pain) and COPD.  His complaints were noted to 
mostly be about his low back and ribs.  His chronic dyspnea 
was said to be about the same.  The appellant denied any 
systemic complaints.  In February 2009, the appellant 
received another injection for his left knee.

The appellant underwent another VA medical examination in 
January 2009; the examiner reviewed the appellant's claims 
file and medical records.  The appellant reported that his 
left knee gave away and that he experienced left knee pain 
and instability.  He also complained of weakness and 
stiffness.  He said that he used a cane and a left knee brace 
every day.  On physical examination, the appellant's gait was 
antalgic.  Left knee range of motion was from zero to 140 
degrees; the motion was accomplished with pain.  There was no 
additional limitation of motion, or incoordination, weakness, 
fatigue or lack of endurance, on repetitive use.  The 
examiner observed crepitus, but did not find any instability.  
The examiner stated that the left knee joint was not unstable 
and that the appellant had some mild disuse atrophy of the 
left thigh related to the left hip surgery.  Radiographic 
examination of the left knee revealed minimal DJD.  The 
examiner concluded that the appellant's left knee would 
prevent chores and shopping; would cause severe problems with 
recreation and exercising; and would cause no problems with 
feeding, bathing, dressing, toileting and grooming.  

In order for the appellant to prevail in his claim, the 
evidence must show that service-connected disability has 
resulted in the need for regular aid and attendance.  Prejean 
v. West, 13 Vet. App. 444 (2000).  It is on this requirement 
that the appellant's claim fails, as the medical evidence of 
record does not demonstrate that the combination of the 
appellant's service-connected physical disabilities has 
resulted in his need for aid and attendance.  The medical 
evidence of record indicates that the appellant is able to 
ambulate, albeit in a reduced fashion due to the service-
connected left knee and left foot disabilities.  The 
appellant has adequate use of his service-connected right 
upper extremity and no muscular atrophy of that arm has been 
demonstrated.  In addition, the appellant needs no prosthetic 
or orthopedic appliances; he does use a cane.  The November 
2007 private hospital reports indicate that the appellant, 
prior to his hospitalization for the non-service-connected 
fractured left hip, was able to ambulate, to dress himself 
and to bathe himself and that he was still driving a car.  
The appellant was described as being active in his community 
prior to his left hip fracture and as living independently at 
home and taking care of his ADLs without assistive devices.  
The May 2008 and January 2009 VA medical examinations 
indicate that the appellant has been able to maintain basic 
activities of daily living.  Furthermore, while neither the 
June 2007 nor the January 2008 medical statements to show 
need for aid and attendance even mentions any one of the 
appellant's service-connected disabilities, the appellant was 
still found to be able to accomplish most of his ADLs even 
with his serious non-service-connected medical conditions, 
including severe low back pain, surgically repaired fractured 
left hip, COPD and coronary artery disease. 

Careful review of the evidence of record does not show that 
the appellant meets the criteria for aid and attendance.  The 
medical evidence shows that that he can walk and move about 
and that he is able to travel for medical care, to walk 
unassisted and to maintain the basic activities of daily 
living.  He has been clinically described as independent in 
all self-care functions.  While the evidence of record does 
suggest that that the appellant moves slowly and sometimes 
has a loss of balance, an occasional need for assistance with 
ambulation or other such activity does not contemplate the 
type of care needed to assign the aid and attendance benefit.  

The evidence of record also does not show that the appellant 
was ever dressed inappropriately or not ordinarily clean and 
presentable when he was medically examined or that he was 
receiving inadequate nutrition.  There is no mention in any 
of the medical evidence of the presence of upper extremity 
incoordination or weakness such that the appellant was unable 
to feed himself nor is there any clinical finding of an 
inability on the part of the appellant to attend to the wants 
of nature.  Furthermore, the appellant has been able to leave 
his dwelling on various occasions to keep medical 
appointments and there is no indication that he does not have 
the mental capacity to handle his own affairs or ADLs.

Upon consideration of these criteria in light of the evidence 
presented, the Board finds no basis upon which to award the 
appellant increased special compensation based on the need 
for regular aid and attendance of another person.  It is not 
contended or shown that the appellant is blind or a patient 
in a nursing home.  Therefore, his entitlement to an 
increased rate of compensation would be based on a factual 
need for aid and attendance and such factual need has not 
been established.  Although it is clear that the appellant 
suffers from significant impairment secondary to his service-
connected disabilities, the evidence of record does not show 
that he requires the regular assistance of another person to 
undertake the basic requirements of daily living.  

While there is no doubt that the appellant has pain and 
limitation of motion in the left knee and foot and the right 
shoulder due to service-connected disability, as well as 
limitations due to his PTSD, these factors do not of 
themselves show that the appellant is unable to perform 
everyday personal functions or that he requires assistance on 
a regular basis to protect him from the hazards of his 
environment.  In view of the foregoing, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to special monthly compensation based on 
the need for aid and attendance.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


